


Exhibit 10.1







PROMISSORY NOTE




$6,000.00

April 16, 2009




FOR VALUE RECEIVED, the undersigned promises to pay to the order of Lorikeet,
Inc., the sum of Six Thousand and No/100 Dollars ($6,000.00), together with
interest on the unpaid principal balance at a rate per annum equal to eight
percent (8%).




Interest on this Note shall accrue on the outstanding principal balance of this
Promissory Note from the date hereof.  The outstanding principal amount of this
Note and all accrued but unpaid interest shall be payable in full on demand.  




IN WITNESS WHEREOF, the undersigned has executed this Note as of the day and
year first above written.




Maker: Jolley Marketing, Inc.







/s/ Steven L. White




Steven L. White, President






